Citation Nr: 1503354	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability, claimed as low back pain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO continued the denial of service connection for back pain.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.
 
The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  While the documents in VBMS are irrelevant to the issue on appeal, the documents in Virtual VA are duplicative of the documents in the paper file, except for a copy of the June 2013 Board hearing transcript.  

For reasons expressed below, this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran claims that he  suffers from back problems as a result of having carried heavy ammo boxes, and having fallen off his bunk bed while in service.  See Hearing Transcript, pp. 2-3.  The Veteran's service treatment records (STRs) reference treatment for back complaints.  

Private and VA medical records document assessments of low back pain, lumbar radiculopathy, and lumbar spondylosis, but include no comment or opinion as to etiology.

In connection with this claim, the Veteran was afforded a VA examination in June 2010 to obtain information as to the nature and etiology of current back problems.  The report of that examination report reflects diagnoses of  minimal degenerative changes at T10-T11 and L4-L5 disc levels.  The examiner stated that the Veteran had a current diagnosis of lumbar radiculopathy and lumbar spondylosis.  The examiner opined that the Veteran's lumbar radiculopathy and lumbar spondylosis were not caused by or a result of the Veteran's military service.  In explaining his opinion, the examiner focused on the Veteran's May 1993 separation examination showing no back problems, and a March 1989 in-service treatment note, referencing  a fall in the barracks.  As stated rationale, the examiner stated that the Veteran had one minor visit for back pain in service, resolving without follow up.  The examiner noted no continuity of complaints, or chronicity..  The examiner also added that there was nothing in the separation history and physical regarding the Veteran's back.

The Board finds the June 2010 VA examiner's opinion inadequate because the opinion is contradictory, and it does not take into account all the available evidence, including Veteran's own statements.  

Although the examiner stated that there was no continuity of complaints, and no chronicity noted,  in the diagnosis section identified under letter "F," the examiner acknowledged that private records from Dr. Uyeno noted several occasions when the Veteran complained of back pain.  Moreover, the examiner did not specifically address the  Veteran's allegations that he carried heavy ammo during service could not have caused his back problems.  Furthermore, the Veteran's service treatment records (STRs) indicate that he complained of low back pain after physical training in January 1991.  There is no mention of this incident, however, in the June 2010 VA examiner's report.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under these circumstances, a remand is necessary to obtain an addendum opinion from the prior examiner.  If the prior examiner is not available, that fact should be documented in the claims file, and the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.  

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period). 
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim  on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional, outstanding evidence pertinent to the claim on appeal that is not already of record..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the June 2010 VA examiner addressing the etiology of the Veteran's diagnosed back disorders.  

If the June 2010 VA examiner is not available, that fact should be documented in the claims file, and to the extent possible, an etiology opinion from an appropriate physician, based on claims file review, should be obtained.  Arrange for the Veteran to undergo further VA examination by an appropriate physician to obtain the requested opinion only if one is deemed medically necessary.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed low back disability, the examiner should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to service, to particularly include the complaints of lower back pain and assessments noted therein.  

In rendering the requested opinion, the examiner must consider and discuss  all pertinent medical evidence (to include the March 1989 and January 1991 service treatment records)  and lay assertions (to include statements by the Veteran's girlfriend; the Veteran's assertions to carrying heavy ammunition during service, and falling from a bunk bed on his back; and  assertions as to continuity of back symptoms since service.  

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence associated with the paper and/or electronic file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




